Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5-6, 9, 13, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the relationship between the first/second sides of claim 1 and the first/second portions of claim 2 is unclear.
Regarding claim 6, the metes and bounds of “an imaginary line” are unclear. 
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Cahoone US 220,273.



    PNG
    media_image1.png
    367
    492
    media_image1.png
    Greyscale


Regarding claim 2, Cahoone discloses the harness saddle according to claim 1, further comprising a first portion configured to arch along a first side of the horse and a second portion configured to arch along a second side of the horse, and the area adapted to arch from the center part of the harness saddle towards both of the sides of the horse and towards the tail of the horse is therebetween (figure 1).

Regarding claim 3, Cahoone discloses the harness saddle according to claim 1, further comprising a center hole, a first hole for a first fastener and a second hole for a second fastener (as inherently shown in figure 1 and more clearly shown in figure 9).

Regarding claim 4, Cahoone discloses the harness saddle according to claim 3, wherein the first and second holes are equidistant from the center hole (as shown in figure 1).



Regarding claim 8, Cahoone discloses a method of reducing pressure on withers of a horse in harness racing, the method comprising: harnessing the horse to a cart by the harness saddle according to claim 1 (as inherently described, especially via turrets e, etc.).

Regarding claim 9, Cahoone discloses the harness saddle according to claim 2, further comprising a center hole, a first hole for a first fastener, and a second hole for a second fastener (see claim 3 rejection).

Regarding claims 13-15, Cahoone discloses the harness saddle according to claims 2-4, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see claim 7 rejection).

Regarding claim 18, Cahoone discloses the harness saddle according to claim 9, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see claim 7 rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10-12, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cahoone.

Regarding claim 5, Cahoone teaches the harness saddle according to claim 2, but does not specify wherein a length D2 of the area configured to arch from the center part of the harness saddle towards both of the sides of the horse and towards the tail of the horse is equal to the distance between the first hole and the second hole.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such dimensions to such lengths, in order to accommodate specific design requirements for a particular sized horse, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art

Regarding claim 6, Cahoone teaches the harness saddle according to claim 3, but does not specify wherein an arch D1 of the area arching from the center part of the harness saddle towards both of the sides of the horse and towards the tail of the horse as measured at the central hole is 20-60 mm from a peak of the arch to an imaginary line intersecting an edge of the first side of the harness saddle.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such dimensions to such lengths, in order to accommodate specific design requirements for a particular sized horse, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art

Regarding claim 10, Cahoone teaches the harness saddle according to claim 3, wherein a length D2 of the area configured to arch from the center part of the harness saddle towards both of the sides of the horse and towards the tail of the horse is equal to the distance between the first hole and the second hole (see claim 5 rejection).

Regarding claim 11, Cahoone teaches the harness saddle according to claim 4, wherein a length D2 of the area configured to arch from the center part of the harness saddle towards both of the sides of the horse and towards the tail of the horse is equal to the distance between the first hole and the second hole (see claim 5 rejection).

Regarding claim 12, Cahoone teaches the harness saddle according to claim 9, wherein a length D2 of the area configured to arch from the center part of the harness saddle towards both of the sides of the horse and towards the tail of the horse is equal to the distance between the first hole and the second hole (see claim 5 rejection).

Regarding claims 16-17, Cahoone teaches the harness saddle according to claims 5-6, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see claim 7 rejection).

Regarding claims 19-20, Cahoone teaches the harness saddle according to claims 10-11, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see claim 7 rejection).

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.
Applicant’s argument that Cahoone does not disclose a “harness saddle” is not convincing because the title of Cahoone specifies “Harness-Saddle” and at least figure 9 shows a terret.
Applicant’s argument that Cahoone does not disclose a center arching area as recited is not convincing, for at least the reasons shown in the new annotated figure provided above for clarity.
Since it is extremely well known in the art to provide such an arch shape around the wither area in order to relieve pressure on the withers, the Examiner suggests applicant amend the claims to more specifically recite the elements that make up a harness saddle system (in order to more clearly narrow the scope and thus eliminate the broader option of many various types of saddles) and then further specify perhaps the parallel/straight shape of the “sides” in relation to the arching center portion, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/JESSICA B WONG/Primary Examiner, Art Unit 3644